O DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the Application No. JP2020-037627, filed on 03/05/2020 has been provided in the present application.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, line 7 – 12 should read “an equipment determination unit that, when the charge amount of the battery is less than the predetermined threshold, determines whether the charging equipment is present within a distance that can be traveled to in accordance with a remaining travel distance calculated from an average fuel efficiency of the vehicle;” because the limitation “charging equipment” is recited in claim 1, line 10.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
As per claim 1, 
line 2 – 4, “a charge amount determination unit that determines whether a charge amount of a battery is less than a predetermined threshold”
line 5 – 8, “a minimum remaining travel distance calculation unit … calculates a minimum remaining travel distance on the basis of error information for a vehicle”
line 9 – 12, “a display control unit that displays…”
Claim 3, “a remaining travel distance calculation unit that … calculates a remaining travel distance from an average fuel efficiency of the vehicle”
As per claim 4,
Line 7 – 12, “an equipment determination unit that … determines whether charging equipment is present within a distance”
Line 13 – 17, “an information generation unit that … generates position information for the vehicle and charge amount decrease information”
Line 21 – 25, “an assistance information generation unit that … generates … assistance information for assisting the vehicle”
Line 28 – 30, “a status information generation unit that generates … status information indicating a status of assistance for the vehicle”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The “charge amount determination unit”, “remaining travel distance calculation unit”, “minimum remaining travel distance calculation”, “equipment determination unit”, “information generation unit”, “display control unit” are described as parts of the control unit (61) (figure 3). The control unit (61) is described as being implemented by a CPU. (Specification, page 11, line 21 – 23, “The control unit 61 achieved by a hardware processor such as a central processing unit (CPU) executing a program (software)”).
The “assistance information generation unit”, “status information generation unit” are described as being parts the control unit (210) (figure 4). The control unit (210) is described as being implemented by a CPU. (Specification, page 18, line 1 – 4, “The various functions of the control unit 210 are, for example, achieved by a processor such as a CPU executing a program (software) stored on a storage device.”).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasu, Yasuyuki (Publication No. US 20190265716 A1; hereafter Nasu).
Regarding to claim 1, Nasu teaches An information provision device, comprising:
	a charge amount determination unit that determines whether a charge amount of a battery is less than a predetermined threshold; ([Par. 0034], “the vehicle status detection part 11 acquires battery information such as remaining battery charge level information representing the remaining battery charge level of the onboard battery”; [Par. 0036], “the vehicle status information including the battery information and the location information at a timing when the remaining battery charge level of the battery 1B becomes equal to or less than a preset threshold value, based on the acquired remaining battery charge level information”)
	a minimum remaining travel distance calculation unit that, when the charge amount of the battery is less than the predetermined threshold, calculates a minimum remaining travel distance on the basis of error information for a vehicle; ([Par. 0036], “the vehicle status detection part 11 may predict a travelable distance from the remaining battery charge level and, at a timing when the predicted distance becomes equal to or less than a preset threshold value”; [Par. 0052], “the route calculation part 32 first calculates a distance that the electric vehicle 1 can travel in the normal state, based on the remaining battery charge level information and battery deterioration information included in the vehicle status information received from the electric vehicle 1. For example, the route calculation part 32 calculates a distance that the electric vehicle 1 can travel from the actual remaining battery charge level based on correspondence information between a remaining battery charge level and a traveling distance set in advance, and additionally performs a process such as discounting a distance calculated in consideration of the deterioration condition of the battery, thereby calculating a travelable distance. Wherein the “deterioration condition of the battery” reads on the “error information”) and
	a display control unit that displays, on a display device, charging equipment information relating to charging equipment present within a distance that can be traveled to in accordance with the minimum remaining travel distance. ([Par. 0037], “acquires route information representing a route to a battery station (a battery replacement place) as a destination transmitted from the management server 30. Then, the route setting part 12 sets the acquired route information to the onboard autonomous traveling device, and controls to autonomously travel according to the route information. In a case where the electric vehicle 1 is a vehicle which does not autonomously travel and is operated by a person to travel, the route setting part 12 performs processing to set the acquired route information to a navigation system or output the acquired route information to present to the driver.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nasu in view of Kim et al. (Publication No. US 20090254290 A1; hereafter Kim_2009) in further view of Mori Masaya (English Translation of WO 2019073742 A1; hereafter Mori). 
Regarding to claim 2, Nasu teaches the device of claim 1.
Nasu teaches to calculate travelable distance based on the remaining charge of the battery and error information comprising the deterioration error of the battery as described in claim 1 above, but does not explicitly disclose the error information includes an accuracy error of a vehicle sensor of the vehicle. 

	However, Kim_2009 teaches the error information includes an accuracy error of a vehicle sensor of the vehicle. ([Par. 0012], “an error of a current sensor is continuously accumulated to deteriorate the accuracy of the calculation of the remaining capacity and it cannot estimate a self discharge capacity loss after a long-term halt. “; [Par. 0046], “during the calculation of the final SOC in accordance with the present invention, the SOC calculation unit selects any one of the current integration capacity, from which the current sensor error is eliminated by the voltage, and the correction capacity, from which the error rate is eliminated by the forward voltage calculation, (current integration capacity corrected by the integration correction unit) based on the determination result of the correction determination unit to calculate the final SOC value.” 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Nasu to incorporate the teaching of Kim_2009. The modification would have been obvious because by removing the error of a vehicle sensor that impacts the calculation of remaining capacity of the battery, it allows a more accurate calculation result of the remaining capacity.

	The combination of Nasu and Kim_2009 teach to calculate the travelable distance of the vehicle based on the remaining battery and error information as described above, but do not explicitly disclose the error information includes a lower limit of an average fuel efficiency of the vehicle.

	However, Mori teaches the error information includes a lower limit of an average fuel efficiency of the vehicle. ([Par. 0016], “the minimum distance (at least the minimum distance that can travel) that can be traveled is calculated from the fuel consumption (electric power consumption) acquired from the arithmetic circuit or the like, the current remaining amount of fuel (charge), and the route information to the destination (distance, climbing, downhill, curve, flat ground, or the like). When there is no travel data due to a curve or a slope that matches the travel-completed route, the minimum distance that can travel is obtained using fuel economy (electric power consumption) in a more severe situation among close values.” This is interpreted as the minimum travel distance can be calculated based on predicted fuel efficiency or electric power consumption under severe situation where the fuel efficiency is at the lowest. The more severe driving situation, the more electric power is consumed.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Nasu and Kim_2009 to incorporate the teaching of Mori. The modification would have been obvious because by calculating the minimum travelable distance based on a lower value than a normal fuel efficiency value, it allows to ensure the calculated minimum travelable distance is sufficient even having unpredicted driving situation such as uphill or climbing. 
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nasu in view of Kim, Sang Joon (Publication No. US 20130158758 A1; hereafter Kim_2013).
Nasu teaches to calculate minimum travelable distance when the charge of the battery is less than the predetermined threshold as described in claim 1 above but does not explicitly disclose further comprising a remaining travel distance calculation unit that calculates a remaining travel distance from an average fuel efficiency of the vehicle.

However, Kim_2013 teaches further comprising a remaining travel distance calculation unit that calculates a remaining travel distance from an average fuel efficiency of the vehicle. ([Par. 0034],calculation of the DTE from the blended driving fuel efficiency may include calculating a current fuel efficiency corresponding to an amount of power consumed in the air conditioning apparatus (S16), calculating a final fuel efficiency by reflecting the fuel efficiency corresponding to the amount of power consumed in the air conditioning apparatus on the driving fuel efficiency (S17), and calculating DTE from the final fuel efficiency.” Wherein “DTE” stands for “Distance to Empty”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Nasu to incorporate the teaching of Kim_2013. The modification would have been obvious because by calculating the travelable distance based on the average fuel efficiency, it allows a more accurate prediction of travelable distance associated with remaining charge of the battery. From that, allowing the navigation system to route to a closest charging station within the calculated travelable range before the battery is drained. 

Allowable Subject Matter
	Claim 4 is objected under claim objection but would be allowed if overcoming the claim objection stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668